Citation Nr: 9932509	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for glaucoma, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased (compensable) disability 
evaluation for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel



INTRODUCTION

The veteran had verified active military service from 
September 1966 to September 1969 and from February 1974 to 
October 1986.  Other periods of active military duty have not 
been verified by the RO.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating determination 
of the Houston Department of Veterans Affairs (VA) Regional 
Office (RO).  

During the course of this appeal, the RO increased the 
disability evaluation for the veteran's glaucoma from 10 to 
50 percent.  The veteran is generally presumed to be seeking 
the maximum available evaluation, and this issue, 
accordingly, remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).



REMAND

The Board notes that this matter was previously before it in 
July 1998.  At that time, the Board remanded this matter for 
additional development, to include VA examinations.  

The Board indicated that medical records from Brooke Medical 
Army Center (BAMC) suggested that the veteran had more severe 
hearing loss than was shown at the time of a January 1995 VA 
examination.  The Board also observed that some audiograms 
performed at BAMC were reported in graphic form and had not 
been converted to an appropriate numerical form.  It noted 
that these reports required translation in accordance with 
Kelly v. Brown, 7 Vet. App 471, 474 (1995).  

The Board requested that the veteran be afforded VA 
audiological and ophthalmological examinations as part of its 
remand.  The Board further indicated that the VA audiological 
examiner should comment on the history of the veteran's 
hearing loss as evidenced by the BAMC audiological 
examination records and supply a translation of those results 
in appropriate numerical form.  The Board also requested that 
the VA ophthalmological examiner review the BAMC glaucoma 
evaluations and provide an explanation as to those findings 
and the consistency of them with any current VA testing.  

While the veteran was afforded both VA audiological and 
ophthalmological examinations in October 1998, the examiners 
did not comment on the BAMC treatment records or provide the 
necessary interpretations of testing performed at BAMC, which 
included the audiograms and visual field testing.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

As evidenced above,  the previous Board remand has not been 
complied with.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for right ear hearing loss or 
glaucoma since October 1998.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the claims folder 
legible copies of the veteran's complete 
treatment records from those facilities 
identified by the veteran which have not 
already been secured.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records of treatment.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
current extent of his right ear hearing 
loss. The claims folder should be made 
available to the examiner for review 
before the examination. The examiner must 
comment upon the history of the veteran's 
hearing loss as evidenced by the BAMC 
audiological examination records.  The 
examiner must supply a translation of 
those results in appropriate numerical 
form.

3.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the current manifestations of his 
glaucoma.  The claims folder should be 
reviewed by the examiner before the 
examination.  All appropriate tests 
should be performed, including visual 
acuity and fields of vision.  Examination 
of visual field should be conducted and 
reported in accordance with the 
provisions of 38 C.F.R. §§ 4.76, 4.76a, 
4.84a.  The examiner must review the BAMC 
glaucoma evaluations and provide an 
explanation as to those findings and 
comment upon their consistency with the 
current VA testing.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of increased 
evaluations for glaucoma and right ear 
hearing loss.  Review of the issue of 
right ear hearing loss should be under 
both the old and new rating criteria.  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are necessary to evaluate his 
claims, and that a failure without good cause to report for 
scheduled examinations could result in the denial of his 
claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



